Caase lliewhG@Ra4AKce Bacumer»t82Z31 ArdeDO722720 FaagellobPp9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RISHI K. GUPTA,
Plaintiff

~ against ~

NEW SILK ROUTE ADVISORS, L-P., et al.

Defendants

NEW SILK ROUTE ADVISORS, L.P., et al.

Counterclaim Plaintiffs
- against -
RISHI K. GUPTA,

Counterclaim Defendant

Pome ae Ne Ne ne eee eee eet eet! ee” nem Pier! Neer! meee! Name Samet! Se Nomar” Sema! ager See” Nee Nee Nee”

 

No. 1:19-cv-09284-PKC

STIPULATION AND ORDER OF
CONFIDENTIALITY

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

for the parties herein, that:

1. “Confidential Information,” as used herein, means any type or classification of

information designated as “confidential” by any party to the action or responding to a subpoena,

based on the designating party’s good faith belief that it is confidential and qualifies for

protection under Federal Rule of Civil Procedure 26(c), whether it be a document, information

contained in a document, information revealed during a deposition, information revealed in an

interrogatory response or any other form of information, “Confidential Information,” as used

herein, includes:

 
Cassell QeenvOO2B44ARC DacanteanB231 AtibeldO07222220 Aeagpez20bt9

a. Information regarding the non-public operations and/or activities
of the New Silk Route group of funds and affiliated entities
(“NSR”), including strategies and trade secrets;

b. Information regarding compensation, assignments, hiring,
retention, and/or termination of past or present NSR personnel;

c. Plaintiff's, Defendants’, Counterclaim Plaintiffs’, or any NSR
entity’s tax returns;

d. Non-public personal information, such as home addresses, phone
numbers, social security numbers or tax ID numbers of any
individual or entity; and

e. Any other category of information hereinafter given confidential
status by the Court or agreement of the parties.

2, The parties shall designate discovery materials produced in the course of
discovery as confidential information by marking or stamping such discovery materials where
possible with the word “CONFIDENTIAL.” Ifa party wishes to designate documents produced
by a non-party as “confidential,” that party must notify the other parties of the designation in
writing.

3, “Qualified Person” means: (a) Aegis Frumento, Esq., Stephanie Korenman, Esq,
and any partners, associates or employees of Stern Tannenbaum & Bell LLP; (b) Kevin
Galbraith, Esq, Christopher Warren, Esq., and any partners, associates or employees of The
Galbraith Law Firm; (c) any expert and expert’s staff or attorney outside of any partners or
employees of Stern Tannenbaum & Bell LLP or The Galbraith Law Firm employed, consulted or

retained by Plaintiff or his attorneys for the purpose of assisting in the prosecution of this

 
Case LIP owiceeyriKe $ Taenenta2e1 Fre DOH2220 PaagSDb!9

litigation; (d) Plaintiff; (e) Samidh Guha, Esq., E. Danya Perry, Esq., and any partners, associates
or employees of Perry Guha LLP; (e) Bettina B. Plevan, Esq., Harris Mufson, Esq., and any
partners, associates or employees of Proskauer Rose LLP; (f} any expert and expert’s staff or
attorney outside of any partners or employees of Perry Guha LLP and Proskauer Rose LLP
employed, consulted or retained by Defendants and Counterclaim Plaintiffs for the purpose of
assisting in the defense of this litigation; and (g) management and employees of NSR or Vedanta
Capital involved in or connected with this litigation.

4. Except as otherwise provided herein, Confidential Information shall be disclosed
by the receiving party only to Qualified Persons who have read and agree to be bound by this
Stipulation, and in the case of persons described in paragraphs 3(c) and (f), only after execution
of a written Acknowledgment in the form attached hereto as Exhibit A. Nothing in this
Agreement prohibits either party’s counsel during a witness interview or examination to show a
witness who has not executed a written Acknowledgment Confidential Information that the
witness sent or received.

5. Each Qualified Person will maintain Confidential Information in confidence and
will not reveal any Confidential Information to any person who is not a Qualified Person without
the prior written consent of counsel for the party who produced the information or an order by
- the Court authorizing such disclosure. Confidential Information shall be used only for purposes
of this litigation and related proceedings.

6. Confidential Information may be copied only to the extent necessary to permit its
use in accordance with the terms of this Stipulation. Within thirty (30) days after the conclusion
or settlement of this lawsuit (including appeals, if any), all Confidential Information, and all

documents containing Confidential Information, in the possession of any Qualified Person shali

 
Chase TI DewOReBerKe Dnoumertts231 FrddcdG722720 PAgge!ob9

be returned to counsel for the party who produced the documents, together with all copies,
extracts and summaries thereof, except that the parties’ counsel shall be permitted to retain its
working files on the condition that those files will remain confidential in perpetuity consistent
with the terms of this Stipulation.

7. Tn the event counsel for Plaintiff or Defendants and Counterclaim Plaintiffs
disagrees with any designation of “Confidential Information” or considers it necessary to
disclose Confidential Information to a person who is not a Qualified Person, counsel for the
parties shall confer in good faith and attempt to resolve the matter informally. In conferring, the
challenging Party must explain the basis for its belief that the confidentiality designation was not
proper and must give the Designating Party an opportunity to review the designated material, to
reconsider the circumstances, and, if no change in designation is offered, to explain the basis for
the chosen designation. Ifthe parties are unable to resolve their differences, they shall so state in
writing. The party making the designation must then file a Motion for a Protective Order,
request a conference with the Court, or otherwise commence the process to file a Motion for
Protective Order under with any applicable local or individual rules within seven (7) days
thereafter. If the party making the designation does not take the steps listed above to initiate the
filing of a Motion for Protective Order with the Court within fourteen (14) days from written
notice of the objection, the document will no longer be deemed Confidential. The burden of
going forward to obtain a protective order shall remain on the party seeking a Confidential
designation. The information in question shall be treated as Confidential Information, subject to
the terms of this Stipulation, until otherwise agreed to by the parties or otherwise ordered by the
Court. Ifa designation of confidentiality is challenged, a presumption of confidentiality should

not attach to any information that receives a designation of “confidential” by either party.

 
Cheske Tt 1 DeawOS2eh AKC Dmtunvesiit3231 FrdedG722720 PaAagSnbb9

8, The disclosure of a document or information to a Qualified Person without
designating it as Confidential Information shall not constitute a waiver of the right to designate
such document or information as Confidential Information and, once so designated, the
document or information shall thereafter be treated as Confidential Information subject to all the
terms of this Stipulation.

9, Counsel for the parties may, in the course of deposing a person who is not a
Qualified Person, show the witness Confidential Information and examine the witness
concerning such information provided that (a) the witness is informed that the information is
confidential and is instructed that such confidentiality must be maintained, and (b) no persons are
present during those portions of the examination concerning Confidential Information except the
witness, Qualified Persons, and a court reporter; and (c) the witness is not allowed to retain or
remove from the examination room any exhibits or documents or notes or any other material
containing any Confidential Information.

10. Confidential portions of filings with the Court, including information subject to
confidential treatment in accordance with the terms of this Stipulation that is filed with the Court,
and any portions of pleadings, motions or other papers filed with the Court disclosing any
Confidential Information, shall be filed under seal and kept under seal until further order of the
Court. With respect to the disclosure of Confidential Information during argument, hearings or
trial before the Court, the parties agree to advise the Court in advance of said disclosure so that
the Court may take appropriate action to protect its confidentiality.

11. As required by paragraph 4 of the Individual Practices of Judge P. Kevin Castel,
the following language in included in this Order:

Notwithstanding any other provision, no document may be filed with the Clerk under seal
without a further Order of this Court addressing the specific documents or portions of

 
Caseell 1 ieeqvOO2Ba4ARNCC DaccmentB221 Aiited007722720 Heageccob iS

documents to be sealed. Any application to seal shall be accompanied by an affidavit or

affidavits and a memorandum of law, demonstrating that the standards for sealing have

been met and specifically addressing the applicability of Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119-120 (2d Cir. 2006) and any other controlling authority.

Unless otherwise ordered, a party seeking to file an opposing party’s confidential

information shall so advise the opposing party fourteen (14) days in advance specifying

the precise portion of the information the party seeks to use, the general purpose thereof
and any redactions to which the party does not object. Within seven (7) days thereafter,
the party whose confidential information is sought to be used may make an application to
seal in accordance with the first paragraph of this Order, indicating the portion or
portions of the information it seeks to have sealed. Nothing herein 1s intended to alter or
modify the applicability of Rule 5.2, Fed. R. Civ. P., to this case, The redactions
expressly authorized by Rule 5.2 may be made without further application to the Court.

12. Nothing contained in this Stipulation shall be construed to prejudice any party’s
right to use in open court any Confidential Information, provided that reasonable notice of the
intended use of the Confidential! Information shall be given to opposing counsel.

13. Nothing contained in this Stipulation has any affect on, and the scope of the
Stipulation shall not extend to, the use or disclosure of Confidential Information by the Party
who has designated the information as Confidential Information.

14. The inadvertent production of any privileged documents, materials or information
or attorney work product shall be without prejudice to any claims that such documents, materials
or information is privileged or constitutes attorney work product, and shall constitute neither a
waiver of any privilege that may otherwise attach thereto nor a general waiver of such privilege.
Upon demand by the producing party, all copies of any inadvertently-produced document,
materials or information shall be returned forthwith to such party, and shall not be offered into

evidence, or be subject to production, in the action or any other proceeding without the express

written consent of such producing party.

 
Care lt RewiPEBhAKCS Tnmtumestts231 FitdecDG7222720 Pagge7Db_9

15. This Stipulation shall extend beyond the final conclusion of the action and shall
remain in full force and effect until and unless modified, superseded, or terminated by written
agreement of the parties.

16. This Stipulation may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall be deemed to be one and the same
instrument. A facsimile signature will be binding in all respects as if it were an original signature
to this Stipulation.

17. | The parties have agreed to abide by the terms of a separate Non-Disclosure
Agreement with TradingScreen, Inc., which is attached to this Order as Exhibit B, and is
incorporated by reference into this Order as applicable and with respect to any documents

produced by TradingScreen. Inc.

 

 

 

 

STERN TANNENBAUM & BELL LLP PERRY GUHA LLP
By: Aegis C), Frucanente By: Sanudh Guha
Adgis J. Kfumento, Esq. (AF-7619) Samidh Guha/£sq.
Stephanie Korenman, Esq. (SK-0447) E. Danya Perry, Esq.
380 Lexington Avenue, 33rd Floor 35 East 62nd Street
New York, New York 10168 New York, New York 10065
(212) 792-8979 (212) 399-8350
afrumento(@sterntannenbaum.com sguha@perryguha.com
skorenman@sterntannenbaum.com dperr erryeguba.com
Attorneys for Plaintiff Rishi Gupta Attorneys for Defendants and Counterclaim
Plaintiffs
-and-
-and-
THE GALBRAITH LAW FIRM
PROSKAUER ROSE LLP

By: Aevun D. Galbraah .
Kevin D. Gal6taith, Esq. (KG-7512) By: Wanrea Mlugeon
Christopher D. Warren, Esq. (CW-3630) Harris M. Mufson, Esq.
Bettina B. Plevan, Esq.

 

236 West 30th Street, 5th Floor

 

 

 

New York, New York 10001 11 Times Square

(212) 203-1249 New York, New York 10036
kevin@galbraithlawfirm.com (212) 969-3000
chris@galbraithlawfirm.com bplevan@proskauer.com
Attorneys for Plaintiff Rishi Gupta hmufson@proskauer.com

 

Attorneys for Defendants and Counterclaim
Plaintiffs

 
Caaeell1PeenOS2Be4FNCC Damcumernit3231 AnielcOO7222720 Aaagesao6b9

New York, New York
July __, 2020
i
we :

A
AR
Le Oe

7

 
 

<a
SO ORDERED this.“ day of

“ f
oe

ie

 
  

 

 

 
Cate li owOOPRK4AKCC Dmcumert3231 Atdecd07222720 PAagge@%Mbb9

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RISHI K. GUPTA,
Plaintiff

- against -

NEW SILK ROUTE ADVISORS, LP., et al.

Defendants.

NEW SILK ROUTE ADVISORS, L-P., et al.

Counterclaim Plaintiffs
- against -
RISHI Kk. GUPTA,

Counterclaim Defendant.

i al

 

No. 1:19-cv-09284-PKC

ACKNOWLEDGEMENT OF
STIPULATION AND ORDER
OF CONFIDENTIALITY

I have read the Stipulation and Order regarding Confidential Information in the above

captioned action. I hereby acknowledge that I understand the terms thereof, and that I consent to

be bound by such terms.

I understand that a breach of the terms of the Stipulation and Order may be punishable by

any sanctions deemed appropriate by the Court.

Date:

 

Signature

 

Print Name

 
